OPINION — AG — **** DISTRICT COURTS — PERSONNEL — SALARIES **** NO SECRETARIES WILL BE AUTHORIZED FOR A DISTRICT JUDGE AFTER JANUARY 13, 1969. ASSOCIATE DISTRICT JUDGES MAY HIRE SUCH SECRETARIES AS THEY PROPOSE AND AS MAY BE APPROVED BY THE COUNTY COMMISSIONERS. THESE SECRETARIES ARE TO BE PAID FROM THE COUNTY GENERAL FUND. THE NEW JUVENILE CODE AUTHORIZES ONLY THOSE COUNTIES WITH A POPULATION IN EXCESS OF 100,000 TO RETAIN THEIR PRESENT JUVENILE OFFICERS AFTER JANUARY 13, 1969. THERE OFFICERS ARE TO BE PAID FROM BALANCES OF PRESENT APPROPRIATIONS MADE FOR THEM. ASSOCIATE DISTRICT JUDGES MAY HIRE SUCH PROBATION AND/OR JUVENILE OFFICERS AS THEY MAY PROPOSE AND COUNTY COMMISSIONERS WILL APPROVE AFTER JANUARY 13, 1969. THESE OFFICERS WILL BE PAID FROM THE COUNTY GENERAL FUND. AFTER JANUARY 13, 1969, THE STATUTES AUTHORIZING THE MARSHALS FOR SPECIAL SESSIONS COURTS WILL BE EFFECTIVELY REPEALED AND THERE WILL BE NO QUESTION CONCERNING THEIR SALARIES. AFTER JANUARY 13, 1969, THE JUDGE OF ANY COURT OF RECORD, DISTRICT JUDGE, ASSOCIATE DISTRICT JUDGE, SPECIAL JUDGE, MAY APPOINT BAILIFFS TO SERVE IN HIS COURT TO BE PAID A PER DIEM FROM THE NEW COURT FUND. ASSOCIATE DISTRICT JUDGES MAY ALSO HIRE SUCH BAILIFFS FOR THEIR COURT AS THEY MAY PROPOSE AND THE COUNTY COMMISSIONERS WILL APPROVE. THE BAILIFFS WILL BE PAID FROM THE COUNTY GENERAL FUND. CITE: 20 O.S. 1967 Supp., 119 [20-119], 19 O.S. 1967 Supp., 180.61 [19-180.61], 19 O.S. 1961 180.65 [19-180.65], 20 O.S. 1967 Supp., 91.1 [20-91.1], ARTICLE VII, SECTION 8(C), ARTICLE VII, SECTION 11, 62 O.S. 1961 321-323.1 [62-321] — [62-323.1], 19 O.S. 1961 180.65 [19-180.65] PRUDENCE LITTLE